Citation Nr: 0621128	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-36 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the rating decisions of July 24, 1972 and August 8, 
1972, which assigned and continued, respectively, a 20 
percent evaluation for residuals of a gunshot wound to the 
left shoulder, were based on clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  Rating decisions dated in July 1972 and August 1972 
granted and continued, respectively, a 20 percent evaluation 
for residuals of a gunshot wound to the left shoulder.  The 
veteran was informed of those determinations, he did not 
initiate an appeal, and those decisions are now final.  

2.  The July 1972 and August 1972 rating decisions were 
supported by the evidence then of record and the applicable 
statutory and regulatory provisions existing at the time were 
correctly applied.  


CONCLUSION OF LAW

The rating decisions of July 1972 and August 1972, which 
assigned and continued, respectively, a 20 percent evaluation 
for residuals of a gunshot wound to the left shoulder, do not 
contain clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous determinations which are final and binding, 
including degree of disability and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2005).

In order for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time 
it was made," and (3) a determination that there 
was CUE must be based on the record and law that 
existed at the time of the prior adjudication in 
question.	

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In order to establish a CUE claim the alleged error must have 
been outcome determinative and the error must have been based 
upon the evidence of record at the time of the original 
decision.  See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. 
Cir. 2002), cert. denied 123 S.Ct. 2574 (2003) (citations 
omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40 at 43 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003).  To reasonably 
raise CUE, there must be some degree of specificity as to 
what the alleged error is, and unless it is the kind of error 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the error.  Id. at 44.  Simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id.

Here, the veteran is arguing that the residuals of his 
gunshot wound affect multiple muscle groups and that this was 
not considered in the July 1972 and August 1972 rating 
decisions.  Additionally, it is essentially contended that a 
separate evaluation for arthritis of the shoulder was 
warranted, as well as a compensable evaluation for the 
veteran's scar.   

In determining whether the July 24, 1972 and August 8, 1972 
rating decisions contained CUE, the Board must review the law 
and the evidence that was before the rating board at the time 
of the prior adjudication.  See Damrel, supra.  

Here, the July 24, 1972 rating decision granted service 
connection for residuals of a gunshot wound to the left 
shoulder with a 20 percent evaluation under Diagnostic Code 
(DC) 5303, effective May 24, 1972.  The August 8, 1972 rating 
decision did not appear to specifically adjudicate the left 
shoulder disability, but did have the benefit of the July 7, 
1972 VA examination report, which it seems was not before the 
RO at the time of the July 1972 rating decision.  
Nonetheless, the 20 percent evaluation for residuals of a 
gunshot wound to the left shoulder was continued.  The claims 
folder includes VA Form 21-6798's, dated July 26, 1972 and 
August 14, 1972, which indicate that award letters were sent 
to the veteran informing him of the July 1972 and August 1972 
rating decisions.  Each indicate that a 20-822 Control 
Document and Award Letter were generated.  Indeed, two VA 
Form 20-822's, dated July 31, 1972 and August 18, 1972, are 
of record.  The forms also indicate that copies were sent to 
the holder of the power of attorney.  Furthermore, the 
veteran has not argued that he did not receive notice of 
these rating decisions.  There is a presumption of 
administrative regularity, that a government administrative 
agency has done what it regularly does in the administration 
of its programs, and that presumption must be rebutted by 
evidence, not by mere allegation.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  Thus, in the absence of evidence to 
the contrary, the Board has determined that the veteran was, 
indeed, informed of the July 1972 and August 1972 rating 
decisions.  The veteran did not appeal these decisions, thus, 
they are final.  See 38 U.S.C.A. § 4005(c) (1970) (currently 
38 U.S.C.A. § 7105(c) (West 2002)).
    
The pertinent laws and regulations governing the rating of 
disabilities in effect at the time of the RO's July 1972 and 
August 1972 rating decisions provided that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C. § 355 (1970). 

The veteran's service medical records (SMR's) include an 
April 24, 1968 report which diagnosed a gunshot wound to the 
left shoulder with a fracture of the left scapula.  There was 
no artery or nerve involvement.  Debridement was performed on 
April 17, 1968 and April 23, 1968.  Another SMR provided more 
detail, stating that the veteran sustained a through and 
through gunshot wound of the left shoulder on April 17, 1968, 
and that debridement was done on the day of the injury.  It 
was further stated that, upon physical examination, there was 
a very loosely closed 30cm oblique wound over the left 
scapular region extending onto the left upper arm.  There 
were deep pockets within the wound containing dark serum and 
he had marked limitation of motion of the left shoulder and 
left elbow.  The left forearm and hand were normal.  The 
veteran developed considerable drainage and there was 
evidence of infection.  As a result, the wound was cleansed 
and on May 17, 1968, a split thickness skin graft was 
applied.  It was stated that the wound healed without further 
difficulty.  It was noted that he was given a course of 
physical therapy during which time he regained normal range 
of motion of the left shoulder.  A July 24, 1968 clinical 
record stated that the veteran sustained a gunshot wound of 
the left posterior shoulder and scapula in April 1968.  It 
was stated that he was treated with a "splint thickness skin 
graft and [p]hysical [t]herapy where he regained full range 
of motion of left shoulder???"  It was stated further that 
the veteran had extensive muscle mass loss along the "spine 
of scapula" and now complained of an aching sensation of the 
"midial [sic] spine of the scapula and states shoulder feels 
weak."  It was noted that an X-ray revealed a small fracture 
of the glenoid fossa.  The July 1968 X-ray report indicated 
that there more likely had been a fracture of the inferior 
aspect of the glenoid fossa and lateral border of the 
scapula.  There had been some resultant myositis ossificans 
in the adjacent soft tissues.  The humeral head was situated 
normally in the glenoid fossa and no abnormalities in this 
area were noted.  

An October 1968 SMR stated that the veteran had an ugly scar 
at the left scapula region and shoulder.  Another October 
1968 service medical record stated that range of motion was 
good and that strength was fair.       

A January 1969 Physical Profile Record noted that the veteran 
had weakness of the left shoulder.  A March 1969 SMR noted 
that the veteran had a large, gaping scar measuring 3 inches 
wide from the deltoid across the scapular muscles that was 
tender.  A May 1969 SMR stated that the veteran had some 
increase in strength and that range of motion was good, but 
that he still had weakness.  Another May 1969 report stated 
that the veteran had poor grade latimus dorsi, lower 
trapezius, and posterior deltoid, and fair grade anterior and 
middle deltoid.  It was also stated that he had a less than 
normal teres major, supraspinatus, and triceps, but that the 
range of motion and strength continued to improve.  An 
October 1969 report stated that the veteran had a 12 inch 
scar post scapula to the lateral aspect of the humerus.  It 
was indicated that he had a full range of motion, but a 
slight decrease in strength.   

A January 1970 orthopedic clinic note stated that the veteran 
had full range of motion of the shoulder and indicated that 
the scar was not painful.  A September 15, 1970 clinical 
record stated that the veteran had a full range of motion and 
no swelling of the left shoulder.  It was noted that the 
veteran had weakness on lifting.  A September 15, 1970 report 
of left shoulder X-rays stated that post-traumatic 
degenerative changes of the scapula were observed.  The 
osseous structures of the shoulder otherwise appeared normal.  
In a September 16, 1970 Report of Medical History it was 
noted that the veteran's left shoulder hurt with use and that 
there was a lack of endurance and strength.  It was stated 
that there were no other limitations.  A September 16, 1970 
Physical Profile noted that the veteran could not lift heavy 
objects.  A September 16, 1970 Report of Medical Examination 
for the purpose of separation noted "(?) loss of strength" 
of the left arm, but indicated that there were no other 
limitations.  It was stated that reflexes were normal and 
appeared to state that there was no sensory loss.  
Degenerative changes of the left scapula secondary to trauma 
was diagnosed.

A July 7, 1972 VA examination report noted that the veteran 
complained of weakness in the left shoulder impairing his 
ability to lift.  He also reported pain there if slapped on 
the back or if he leaned up against something.  The 
examination report noted that the veteran was right-handed.  
It was stated that there was a 12-1/2cm x 1+cm transverse 
scar extending from the anterior part of the left arm across 
the upper left scapula region to about 2-1/2cm from the 
spine.  It was stated that the scar was very sensitive and 
that there was evidence of loss of subcutaneous and muscular 
tissue under this scar and that it was indented.  It was also 
noted that the scar appeared to be adherent to the underlying 
tissues in places.  It was reported that all of the joints of 
the neck, back, and extremities functioned normally to the 
full range of motion, but that he showed evidence of 
discomfort in the left shoulder when he brought the extended 
left arm to full abduction or anterior elevation and when he 
extended the left arm posteriorly.  There is a report of left 
shoulder X-rays, but it is largely illegible.  It did appear 
to state that there was a questionable metallic fragment.    
      
For rating purposes, the skeletal muscles of the body are 
divided into 23 groups, in 8 anatomical regions, including 4 
groups for the shoulder girdle and 2 for the arm.  See 
38 C.F.R. § 4.54 (1972).  

The July 1972 rating decision granted service connection and 
assigned a 20 percent evaluation for the veteran's left 
shoulder gunshot wound injury under Diagnostic Code (DC) 
5303, Muscle Group III.  The left arm is the veteran's non-
dominant arm.  For the non-dominant arm, a 20 percent 
evaluation was assigned for both moderate and moderately 
severe muscle injuries under DC 5303.  This muscle group 
includes the pectoralis major I (clavicular) and deltoid.  
The function is elevation and abduction of the arm to the 
level of the shoulder and it acts with the trapezius and 
levator scapulae of Muscle Group II in forward and backward 
swing of the arm.  38 C.F.R. § 4.73, DC 5303 (1972).  A 30 
percent rating was warranted for a severe disability of the 
non-dominant arm.

Guidance for evaluating muscle disabilities was found under 
38 C.F.R. § 4.56 (1972).  Specifically, paragraph (b) 
provided that through and through or deep penetrating wounds 
of relatively short track by single bullet or small shell or 
shrapnel fragment were to be considered as of at least 
moderate degree.  There would have been an absence of 
explosive effect of high velocity missile and of residuals of 
debridement or of prolonged infection.  History and complaint 
would have been a service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound and record in file of consistent complaint 
on record from first examination forward of one or more of 
the cardinal symptoms of muscle wounds particularly fatigue 
and fatigue pain after moderate use, affecting the particular 
functions controlled by injured muscles.  Objective findings 
included entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.

Paragraph (c) stated that moderately severe disability of 
muscles was characterized by through and through or deep 
penetrating wound by high velocity missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  
History and complaint would have consisted of service 
department record or other sufficient evidence showing 
hospitalization for prolonged period in service for treatment 
of wound of severe grade and record in the file of consistent 
complaint of cardinal symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up to production 
standards was to be considered, if present.  Objective 
findings would have included entrance and (if present) exit 
scars relatively large and so situated as to indicate track 
of missile through important muscle groups and indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would have given positive evidence of marked 
or moderately severe loss.  

Paragraph (d) stated that severe disability of muscles was 
characterized by through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding, and cicatrization.  History and 
complaint was the same as for moderately severe disability of 
muscles, but in aggravated form.  Objective findings included 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in track 
of missile.  X-rays might have shown minute multiple 
scattered foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile.  Palpation showed 
moderate or extensive loss of deep fascia or of muscle 
substance.  There would have been soft or flabby muscles in 
wound area and muscles would not have swelled and hardened 
normally in contraction.  Tests of strength and endurance 
compared with the sound side or of coordinated movements 
showed positive evidence of severe impairment of function.  
In electrical tests, reaction of degeneration would not be 
present but a diminished excitability to Faradism compared 
with the sound side might have been present.  Visible or 
measured atrophy might or might not have been present and 
adaptive contraction of opposing groups of muscles, if 
present, indicated severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where the bone was normally protected by muscle 
indicated the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), might have been included 
in the severe group if there was sufficient evidence of 
severe disability.      

Based on the evidence that was of record in July and August 
1972, the Board cannot say that the RO was clearly in error 
in not assigning an evaluation in excess of 20 percent for 
the veteran's residuals of a gunshot wound to the left 
shoulder.  Again, a 20 percent evaluation was assigned for 
both moderate and moderately severe muscle injuries of Muscle 
Group III for the non-dominant arm.  Therefore, in order for 
a higher evaluation to have been warranted, the evidence 
would have needed to show a severe injury to Muscle Group 
III.  Here, the evidence did not show that there was 
prolonged infection or sloughing of soft parts.  The July 
1972 VA examination report did state that the veteran's scar 
was very sensitive and that there was evidence of loss of 
subcutaneous and muscular tissue under this scar and that it 
was indented.  It was also noted that the scar appeared to be 
adherent to the underlying tissues in places.  However, it 
was not noted that there were such things as soft or flabby 
muscles in the wounded area or that muscles did not swell and 
harden normally in contraction.  Such facts could have 
reasonably lead the RO at the time of the July 1972 and 
August 1972 rating decisions to find that the veteran's 
residuals of the gunshot wound to the left shoulder were no 
more than 20 percent disabling under DC 5303.  The veteran 
has also asserted that his disability involves multiple 
muscle groups and that this was not considered.  Under 
38 C.F.R. § 4.14 (1972), the evaluation of the same 
disability under various diagnoses was to be avoided.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses was to be avoided.  
Here, the veteran's SMR's described his injury as a through 
and through gunshot wound of the left shoulder.  The evidence 
of record at the time of the July 1972 and August 1972 rating 
decisions did not show that the veteran's through and through 
wound involved muscle groups other than Muscle Group III.

The veteran also asserts that he was entitled to a separate 
evaluation for arthritis.  Here, an October 2001 rating 
decision granted service connection for mild degenerative 
changes with tiny radiopaque foreign body overlying the 
medial scapula with an evaluation of 10 percent, effective 
October 30, 2000.  Since arthritis is rated on the basis of 
limitation of motion of the specific joint involved, and such 
is contemplated in the veteran's 20 percent evaluation under 
DC 5303, a separate evaluation for arthritis would have 
amounted to pyramiding.  See 38 C.F.R. § 4.14 (1972).  

Finally, the veteran has asserted that he was entitled to a 
compensable rating for his scar.  It is noted that the 
October 2001 rating decision granted service connection for 
scar, residuals of a gunshot wound, left shoulder, with a 
noncompensable evaluation effective May 24, 1972.  Under the 
rating criteria in effect at the time of the July 1972 and 
August 1972 rating decisions, a 10 percent evaluation was 
warranted for superficial scars that were tender and painful 
on objective demonstration or for superficial scars that were 
poorly nourished with repeated ulceration.  See 38 C.F.R. 
§ 4.118 (1972).  Other scars were to be rated on limitation 
of function of the part affected.   Id.  The July 1972 VA 
examination described a 12-1/2cm x 1+cm transverse scar 
extending from the anterior part of the left arm across the 
upper left scapula region to about 2-1/2cm from the spine.  
The scar was very sensitive and there was evidence of loss of 
subcutaneous and muscular tissue under this scar, and it was 
indented.  The scar also appeared to be adherent to the 
underlying tissues in places.  Since the evidence of record 
at the time of the prior rating decisions showed that the 
scar was not superficial, it was to have been rated on 
limitation of function of the part affected per DC 7805.  
Because the functional limitation of the veteran's left 
shoulder was compensated by the 20 percent evaluation under 
DC 5303, a rating under Diagnostic Code 7805 would have 
constituted an impermissible rating of the same 
symptomatology under different diagnoses.  38 C.F.R. § 4.14 
(1972).

Accordingly, the Board finds that the RO, in its July 1972 
and August 1972 rating decisions, made no error of fact or 
law-let alone one that is undebatable and compels the 
conclusion, to which reasonable minds could not differ-such 
that the result would have been manifestly different, but for 
the error.  The July 1972 and August 1972 rating decisions 
were not clearly and unmistakably erroneous in assigning a 20 
percent evaluation for the veteran's residuals of the gunshot 
wound to the left shoulder.  

The Veterans Claims Assistance Act of 2000 (VCAA) does not 
apply to claims of clear and unmistakable error in prior 
final rating decisions.  See Parker v. Principi, 15 Vet. App. 
407, 412 (2002).  


ORDER

The claim of CUE in July 1972 and August 1972 rating 
decisions, which assigned and continued, respectively, a 20 
percent evaluation for residuals of a gunshot wound to the 
left shoulder, is denied.  



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


